DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action filed 27 August 2020 and not repeated herein is overcome and hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 2009/038269; “Ito”) in view of Mahapatra et al. (US 2008/0095507; “Mahapatra”), Sumika LCP (High Performance Plastic Sumika Super LCP; “Sumika LCP”), Sato et al. (JP 2009/069602A; “Sato”) (newly cited), and Stark (US 6,627,814; “Stark”). Applicant has provided a machine translation of Ito JP 2009/038269, and the citation of the prior art in this rejection refers to the machine translation. A machine translation of Sato JP 2007/069602A was obtained from “https://www.j-platpat.inpit.go.jp/c1800/PU/JP-2006-209405/EB38E24B23F9B03376E06AA290D82762D86D01E125318A7AA3F1C3F30A1A85E7/10/en”, this rejection refers to the machine translation and is contained herein.
Regarding claim 1, Ito teaches a hollow electronic component package (45) (i.e., a hollow article) comprising a lid (43) and a case (41), wherein hermetic sealing of the electronic component package is carried out by resin welding of a laser beam (i.e., laser welding) ([0001, 0009-0010, 0021]), which reads on the limitations of a hollow article comprising a lid and a container that are laser welded as recited in claim 1. The lid and the case comprise a thermoplastic resin ([0010, 0019, 0022]), which reads on the limitations of the lid and container comprise a thermoplastic resin recited in claim 1.

    PNG
    media_image1.png
    653
    532
    media_image1.png
    Greyscale

Figure 1 of Ito illustrating the electronic component package.
Ito is silent regarding the thermoplastic resin is a liquid crystalline polyester.
Mahapatra discloses in the background that liquid crystal polymers (LCP) have been shown to have excellent moisture and oxygen barrier properties for LCP packages ([0009]). Mahapatra further discloses housings fabricated using laser bonding and ultrasonic welding to provide hermetic ports and seals, wherein the LCP provides properties such as enhanced strength, moisture barrier and interfacing for hermetically sealing ([0017-0021]). The LCP are thermoplastic and are aromatic polyesters with rigid rod like molecular structures, wherein when heated and extruded, these long crystalline segments tend to align themselves in the direction of flow, much like logs in a river ([0068, 0072]). The extruded LCPs form long polymer chains that are principally aligned along the direction of extrusion, wherein such structures are built of individual, but parallel, interlacing strands of polymer that have very high tensile strength ([0072, 0073]). The LCPs also exhibit very little creep, this means that microscopic features produced by molding, embossing or other such processes will retain their sharp edges and dimensional stability, which makes complex packaging designs possible ([0069]). The LCP materials can be melted to fuse and form seals ([0076]).
Ito and Mahapatra are directed towards thermoplastic plastic resins utilized for electronic housing and laser welding (bonding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoplastic resin of Ito by utilizing a LCP as disclosed by Mahapatra motivated by the expectation of a LCP having enhanced strength, excellent moisture and oxygen barrier properties, and hermetic sealing.

Ito in view of Mahapatra is silent regarding the specific LCP having repeating units of general formulae (1), (2), (3), and (4) in the mol.% contents recited in claim 1. 
Sumika LCP discloses a commercial available SUMIKASUPER LCP that is a thermotropic liquid crystalline polyester that possesses the highest heat resistance among all engineering plastics (page 1, section 1.1). The SUMIKASUPER LCP utilized for electrical components, wherein the E6000 and E6000HF series have well-balanced properties, including adequate heat resistance for bare surface mounting of electronic components (SMT) and moldability is similar to that of general-purpose engineering plastic, that allows them to be utilized in a variety of applications (page 25, section 4.1).  Sumika LCP further discloses, an embodiment of the E6000 series is E6808THF utilized for thin board-to-board connectors of reduced heights (page 26, section “Grade Selection Guide for Usage in Connectors”). 
Ito in view of Mahapatra, and Sumika LCP are both direction towards thermoplastic resins utilized for electronic components.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the LCP of Ito in view of Mahapatra by utilizing a SUMIKA SUPER LCP E6000 series LCP such as E6808THF as disclosed by Sumika LCP, motivated by the expectation of having well-balanced properties, including adequate heat resistance for bare surface mounting of electronic components (SMT) and moldability is similar to that of general-purpose engineering plastic. 
As such, the lid and the case of Ito in view of Mahapatra and Sumika LCP comprise a SUMIKA SUPER LCP E6000 series LCP, which reads on the limitation of the thermoplastic resin is a liquid crystalline polyester recited in claim 1. 
Regarding the limitation of the liquid crystalline polyester having the repeating units represented by the general formulae (1) to (4) recited in claim 1, given that that Ito in view of Mahapatra and Sumika LCP teaches the use of a SUMIKA SUPER LCP E6000 series, including E6808THF, which is identical to the liquid crystalline polyester used in the present invention (see paragraphs [0177] of Applicant’s specification as filed), it is clear that the liquid crystalline polyester used in Ito in view of Mahapatra and Sumika LCP comprises embodiments that reads on the limitation of the repeating units and mol.% contents represented by the general formulae (1) to (4) recited in claim 1. As established in MPEP 2112.01 (I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.

Ito in view of Mahapatra and Sumika LCP is silent regarding the lid and the container are injection molded and comprise an entire gate mark formed on the container in an outer surface or bottom surface of the container, and an entire gate mark formed on the lid in an upper surface or side surface of the lid, and both gate marks are at the outer surface of the hollow molded article at a distance other than two-thirds or less from the center of gravity.
Sato discloses a hollow resin case (20) made by injection molding comprising a bottom plate and side wall, wherein the gate (28) injects resin from the outer wall surface of one side wall portion or bottom surface of the case ([0008, 0012,  0039], Fig. 4, 7, and 23). The flow direction of the resin injected at the gate is regulated and allows the resin to flow and fill the bottom plate and side walls, wherein a high degree of alignment of the resin is possible, cooling is uniform, and warpage and deformation of the case can be suppressed and tends to be i.e., an electronic housing) ([0005]).

    PNG
    media_image2.png
    424
    827
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    533
    807
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    592
    866
    media_image4.png
    Greyscale

Figures 4, 7, and 32 of Sato illustrating hollow resin case.
Ito in view of Mahapatra and Sumika LCP, and Sato are both directed towards electronic housings comprising LCP formed by injection molding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lid and the case by an injection molding using a gate on the side wall or bottom plate on an outside of the housing as taught by Sato motivated by the expectation of regulating the flow of the injected resin, having a high degree of alignment and uniformity, and reducing warpage and deformation of the housing. 
As such, the lid and the case of Ito in view of Mahapatra, Sumika LCP, and Sato comprises a gate mark from injection molding the lid and the case from a side wall or bottom plate on an outer surface of the electronic component packaging, which reads on the limitations of the lid and the container are injection molded and comprise an entire gate mark formed on the container is presented in an outer surface or bottom surface of the container, and an entire gate mark formed on the lid is presented in a side surface of the lid, and both gate marks are at the outer surface of the hollow molded article at a distance other than two-thirds or less from the center of gravity recited in claim 1.

Ito in view of Mahapatra, Sumika LCP, and Sato is silent regarding the lid having a convex portion and a peripheral portion surrounding the convex portion.
Stark discloses a cover assembly including a window portion and a frame that can be joined to a micro-device’s package base to form a hermetically sealed micro-device package (col. 1, lines 5-11, col. 2 lines 33-38). The depth (502) is from about 0 to the desired height, which depends on the desired mounting height of the bottom surface (316) and/or micro-device mounted inside the package, and the required thickness of the frame, in order to provide an easily 


    PNG
    media_image5.png
    425
    540
    media_image5.png
    Greyscale

Figure 5 of Stark illustrating the package cover.
Ito in view of Mahapatra, Sumika LCP, and Sato, and Stark are both directed towards electronic housings that are hermetically sealed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Ito in view of Mahapatra, Sumika LCP, and Sato by having an extending portion that extends to a desired height according to the package design as taught by Stark motivated by the expectation of the extending portion providing a means to center the lid during joining operations.
As such, the lid of Ito in view of Mahapatra, Sumika LCP, Sato, and Stark comprises an extending portion surrounded by a peripheral portion, which reads on the limitations of the lid having a convex portion and a peripheral portion surrounding the convex portion recited in claim 1.

Regarding claim 3, Ito teaches that the electronic component package is a rectangular (i.e., the bottom of the electronic component package has a polygonal shape) ([0020], Fig. 7), which reads on the limitation of the bottom surface has a polygonal shape recited in claim 3.
As described above, the gate of Ito in view of Mahapatra, Sumika LCP, Sato, and Stark can be placed on the side wall or bottom surface of the case (Sato [0008, 0012,  0039], Fig. 4, 7, and 23).
Ito in view of Mahapatra, Sumika LCP, Sato, and Stark is silent regarding the gate mark of the lid is present in a side surface of the lid in an area within one-sixth of a distance from the corner of two connecting side surfaces, and the case is present in an area taking a corner of the bottom surface within one-sixth of a distance from the corner of the bottom surface.
However, one of ordinary skill in the art would reasonably understand that the gate position can be adjusted along the side wall or bottom surface arriving at the limitations of the gate mark of the lid is present in a side surface of the lid in an area within one-sixth of a distance from the corner of two connecting side surfaces, and the case is present in an area taking a corner of the bottom surface within one-sixth of a distance from the corner of the bottom surface recited in claim 3.
As established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In addition, the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was 

Regarding claim 4, Ito teaches that the electronic compact package is a rectangular shape ([0020], Fig. 7), which reads on the limitation of the outer shape is a rectangular parallelepiped shape recited in claim 4.

Regarding claim 16, Ito teaches the hermetic seal is carried out by welding the resin of the lid and the package (i.e., the lid directly welded to the container) ([0009, 0010, 0015]), which reads on the limitation of lid is directly welded to the container recited in claim 16.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Mahapatra, Sumika LCP, Sato, and Stark as applied above in claim 1, and further in view of Zadesky et al. (US 2007/0048470; “Zadesky”).
Regarding claim 2, as described above Ito in view of Mahapatra, Sumika LCP, Sato, and Stark teaches an electronic component package that reads on the limitations recited in claim 1. 
Ito in view of Mahapatra, Sumika LCP, Sato, and Stark does not explicitly state the thickness of the electronic component package.
Zadesky discloses enclosures or housings for various electronic products formed by double shot injection molding ([0002, 0004]). The thickness of the two shot enclosure is substantially uniform thickness ([0074]). The overall size of the enclosure can be reduced while maintaining the useable space inside the enclosure, and the thickness of the wall can remain thin and substantially uniform saving material costs and reduces the cosmetic risks ([0076]).
Ito in view of Mahapatra, Sumika LCP, Sato, and Stark, and Zadesky are both directed towards electronic housing formed by injection molding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the package of Ito in view of Mahapatra, Sumika LCP, Sato, and Stark with a substantially uniform thickness as taught by Zadesky motivated by the expectation of reducing the overall size of the enclosure and maintaining the usable space inside the enclosure, while saving material costs and reduce cosmetic risks. As such, the electronic component package of Ito in view of Mahapatra, Sumika LCP, Sato, Stark, and Zadesky comprises a substantially uniform thickness for the side wall and bottom wall (i.e., TW and TB = 1:1; 4TB = 4, TW = 1, and 3/4TB = 0.75; 4 ≥ 1, > 0.75), which reads on the limitations of the thickness of the TW and the thickness TB recited in claim 2.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Mahapatra, Sumika LCP, Sato, and Stark as applied above in claim 1, and further in view of Grosser et al. (US 5,300,350; “Grosser”) (newly cited).
Regarding claim 17, as described above, Ito in view of Mahapatra, Sumika LCP, Sato, and Stark teaches an electronic component package that reads on the limitations recited in claim 1. 
Ito in view of Mahapatra, Sumika LCP, Sato, and Stark is silent regarding the container comprising at least one coloring agent in an amount of 0.01 to 10 parts by weight with respect to the total amount of the container of 100 parts by weight.
Grosser discloses a blend comprising a polyester and a black colorant, such as carbon black (col. 1, lines 5-15, col. 4, lines 3-26, col. 6 lines 1-24). The carbon black is at least about 
Ito in view of Mahapatra, Sumika LCP, Sato, and Stark, and Grosser are both directed towards polyester compositions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated about 0.01 to 1 wt.% of carbon black as taught by Grosser motivated by the expectation of a black colorant and ability to enhance laser-written markings (Grosser col. 1, lines 5-15, col. 5, lines 57-62). As such, the electronic component package of Ito in view of Mahapatra, Sumika LCP, Sato, Stark, and Grosser comprises about 0.01 to 1 wt. % of carbon black, which anticipates (MPEP 2131.03 II), and therefore, reads on the limitation of the container comprises at least one coloring agent such as carbon black in an amount of 0.01 to 10 parts by weight with respect to the total amount of the container of 100 parts by weight recited in claim 17.

Response to Arguments
Claim Objections
Applicant’s arguments, see page 7 of the remarks, filed 29 October 2020, with respect to the objection of claim 2 has been fully considered and are persuasive. Therefore, the claim objection set forth in the Office Action mailed 27 August 2020 has been withdrawn.

Claim Rejections under 35 U.S.C. 112(b)
Applicant’s arguments, see page 7 of the remarks, filed 29 October 2020, with respect to the rejection of claims 1-4 and 16 under 35 U.S.C. 112(b) has been fully considered and are 

Claim Rejections under 35 U.S.C. 103 over Ito et al. (JP 2009/038269) in view of Centofante (US 5,833,785), Mahapatra et al. (US 2008/0095507), Sumika LCP (High Performance Plastic Sumika Super LCP), and Stark (US 6,627,814), and further in view of Zadesky et al. (US 2007/0048470).
Due to the claim amendments, Applicant’s arguments, see pages 8-13, filed 29 October 2020, with respect to claims 1 and 17 have been fully considered, but upon further search and consideration a new grounds of rejection is set forth above.

Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 8-13 of the remarks, Applicant asserts that Centofante does not disclose the gate marks on the base member and the lid. 
However, Centofante is no longer utilized in any of the grounds of rejection, therefore, all arguments pertaining to Centofante are considered moot. 

Regarding argument (2), on page 13 of the remarks, Applicant asserts that the prior art does not claim the coloring agent in the claimed amount. 
However, a new grounds of rejection is set forth above, and the electronic component package of Ito in view of Mahapatra, Sumika LCP, Sato, Stark, and Grosser reads on the claimed coloring agent and amounts. As such, Applicant’s argument is not found persuasive.

 Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Gutjahr et al. (US 4,994,220) – discloses injection molding techniques, wherein the infeed gate can be arranged in any arbitrary manner considering the geometry of the cavity to present a targeted fiber orientation in the molded part (col. 1, line 59-5, col. 3, lines 18-41). 
Cao et al. (US 5,571,583) – discloses hollow plastic articles made by injection molding wherein the molecule of the skin layers are oriented (col. 1, lines 7-9, 58-67, col. 2, lines 1-12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782
 
/Eli D. Strah/Primary Examiner, Art Unit 1782